Citation Nr: 1403268	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an effective date of service connection for degenerative joint disease of the right shoulder with rotator cuff tear earlier than November 3, 2008, to include whether there was clear and unmistakable error (CUE) in an April 1995 rating decision denying service connection for residuals of a right shoulder injury.

2.  Entitlement to an extension of a temporary total rating based on the need for convalescence beyond June 30, 2010 for right shoulder surgery performed on March 9, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, and from December 1990 to June 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009, December 2009, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at an August 2012 hearing before the undersigned.  A transcript is of record. 


FINDINGS OF FACT

1. The Veteran initially submitted a service connection claim for residuals of a right shoulder injury in December 1994, which was denied in an unappealed April 1995 rating decision. 

2. The denial of service connection for residuals of a right shoulder injury in the April 1995 rating decision was reasonably supported by the law at the time and the evidence then of record, which was not undebatable as to whether it showed a current right shoulder disability during the pendency of the claim.

3. The Veteran petitioned to reopen the service connection claim for a right shoulder disability on March 6, 2003, which was denied in an unappealed June 2003 rating decision.

4. New and material evidence in the form of a May 2004 VA treatment record reflecting a tentative diagnosis of a torn rotator cuff was constructively before VA adjudicators within one year of the June 2003 rating decision.

5. A May 2009 rating decision reopened the claim of service connection for a right shoulder disability and granted it on the merits, with an effective date of November 3, 2008, the date of the Veteran's new petition to reopen. 


CONCLUSIONS OF LAW

1. The April 1995 rating decision, which denied service connection for residuals of a right shoulder injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. Clear and unmistakable error was not committed in the April 1995 rating decision's denial of service connection for residuals of a right shoulder injury.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013). 

3. An effective date of March 6, 2003, but no earlier, is warranted for the grant of service connection for a right shoulder rotator cuff tear.  38 U.S.C.A. §§ 5109A, 5110, 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156, 3.400, 20.200, 20.302 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Because the issue of entitlement to an earlier effective date of service connection stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, an October 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this issue in December 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain in connection with this issue.  

With regard to whether CUE was committed in the April 1995 rating decision's denial of service connection for residuals of a right shoulder injury, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of the issues on appeal, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  




II. Analysis

The Veteran submitted a service connection claim in December 1994 for residuals of a right shoulder injury.  The claim was denied in an April 1995 rating decision.  The Veteran was informed of that decision and his appellate rights in an April 1995 letter.  See 38 C.F.R. § 19.25 (2013).  He did not initiate appellate review by submitting a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2013) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the April 1995 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran then petitioned to reopen the claim in March 6, 2003.  The petition was denied in a June 2003 rating decision, which the Veteran did not appeal.  He again petitioned to reopen the claim in November 2008, and the claim was reopened and granted in a May 2009 rating decision.  

In October 2009 and January 2010 statements, the Veteran argued that an earlier effective date of service connection going back to his initial December 1994 claim was warranted on the basis that clear and unmistakable error (CUE) was committed in the April 1995 rating decision in finding that he did not have a diagnosed right shoulder disability.  For the following reasons, the Board finds that an effective date of March 6, 2003, but no earlier, is warranted for the grant of service connection, and that CUE was not committed in the April 1995 rating decision.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).  As the grant of service connection for the Veteran's right shoulder disability was not based on newly obtained service department records, the only basis for an effective date of December 6, 1994 would be a reversal of the April 1995 rating decision based on CUE, as argued by the Veteran. 

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a prior decision was based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

At the time of the April 1995 rating decision, there was no post-service medical evidence showing that the Veteran had a current right shoulder disability.  Thus, reasonable minds could conclude that the right shoulder bursitis diagnosed during active service following an acute injury in March 1991 had resolved by the time of his service connection claim, which was submitted over three years later in December 1994.  Mere disagreement as to how this evidence was weighed is not sufficient to show CUE.  As entitlement to service connection benefits requires evidence of a current disability, the law was also correctly applied.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Accordingly, the above three-part test has not been satisfied, and thus CUE was not committed in the April 1995 rating decision.  See Damrel, 6 Vet. App. at 245. 

Because the April 1995 rating decision is final, the earliest possible effective date for the grant of service connection is the March 6, 2003 petition to reopen.  Although the Veteran did not appeal the June 2003 rating decision, which denied reopening, this decision was nevertheless not final.  In this regard, new and material evidence in the form of a May 2004 VA treatment record reflecting a diagnosis of a possible rotator cuff tear of the right shoulder was constructively in the possession of the RO within one year of that decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At the time of the June 2003 rating decision, there was still no evidence of a diagnosed right shoulder disability, and thus the May 2004 VA treatment record was sufficient to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).   

When new and material evidence is received within one year after the date of mailing of an RO decision, it must be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period," and thus prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b).  Therefore, when the Veteran petitioned to reopen the claim again in November 2008, the June 2003 rating decision was not final given the existence of the May 2004 VA treatment record.  In light of this procedural history, the effective date assigned in the May 2009 rating decision granting service connection should have been May 6, 2003 (the date of the Veteran's initial petition to reopen from which the June 2003 rating decision stemmed) rather than November 3, 2008, which was the date of the second petition giving rise to the May 2009 rating decision.  See 38 C.F.R. § 3.400(q) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  

Although the Veteran did not specifically express disagreement with the May 2009 decision when he submitted his October 2009 "claim" for CUE, his argument that he was entitled to an earlier effective date clearly indicated that he disagreed with the effective date assigned.  VA has a duty to construe pleadings liberally, and this duty takes on special significance in the context of assessing whether a timely NOD was submitted with regard to the effective date assigned in the May 2009 rating decision, as the Veteran may not thereafter bring a "freestanding" claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law).  Thus, the Board finds that in pursuing the issue of whether an earlier effective date was warranted under one theory, namely on the basis of CUE, he likewise raised the issue of whether entitlement to an earlier effective date was warranted on any other basis, and this in turn bestows on the Board an obligation to consider all such theories as may be reasonably raised by the record.  In this light, the propriety of the effective date assigned in the May 2009 rating decision is within the scope of this appeal.  Clearly, May 6, 2003, the date of the Veteran's initial petition to reopen, was the correct effective date under subsections 3.156(b) and 3.400(q) of the regulations. 

In summary, an earlier effective date of May 6, 2003, but no earlier, for the grant of service connection for the Veteran's right shoulder disability is warranted.  As the law rather than the facts governs the outcome of this issue, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date of March 6, 2003, but no earlier, of service connection for degenerative joint disease of the right shoulder with rotator cuff tear is granted, subject to the laws and regulations governing payment of monetary benefits.  

The motion to reverse the denial of service connection for residuals of a right shoulder injury in the April 1995 rating decision on the basis of CUE is denied. 


REMAND

While the Board regrets the delay, the issue of entitlement to an extension of a total convalescent rating beyond June 30, 2010 must be remanded for further development to ensure an informed decision.

Accordingly, the case is REMANDED for the following actions:

1. Make appropriate efforts to obtain treatment records from South Carolina Sports Medicine and Orthopaedic Center from June 2010 through September 2010 and associate them with the claims file.  The Veteran submitted an August 2010 release form for this facility which he indicated would be effective indefinitely (it is located toward the top of the first claims file).  If this release form is not sufficient, then provide the Veteran an authorized release form to obtain these records. 

2. Then, after completing any other development that may be warranted, readjudicate this issue on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


